United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 02-2251
                                   ___________

Jose P. Mejia Abarca,                 *
                                      *
            Petitioner,               *
                                      * Petition for Review of
      v.                              * an Order of the Immigration
                                      * and Naturalization Service
John D. Ashcroft, Attorney General of *
the United States,                    *    [UNPUBLISHED]
                                      *
            Respondent.               *
                                 ___________

                         Submitted: December 26, 2002

                              Filed: January 10, 2003
                                   ___________

Before McMILLIAN, FAGG, and BOWMAN, Circuit Judges.
                            ___________

PER CURIAM.

      Guatemalan citizen Jose Mejia Abarca petitions for review of an order of the
Board of Immigration Appeals (BIA) affirming an Immigration Judge’s denial of his
asylum application. For reversal Mejia Abarca argues that the Immigration Judge
erred in questioning the validity of his evidence, that respondent did not show
conditions in Guatemala have changed since his arrival in the United States, and that
he had demonstrated both past persecution and a well-founded fear of future
persecution. For the reasons discussed below, we deny the petition.
       We agree with the BIA that Mejia Abarca did not show past persecution or a
well-founded fear of future persecution. The discrete incidents to which he testified
were not sufficient to constitute persecution, and he did not show a connection
between incidents involving family members and his support for a political candidate
more than eight years ago. See Regalado-Garcia v. INS, 305 F.3d 784, 787-88 (8th
Cir. 2002); Nyonzele v. INS, 83 F.3d 975, 983 (8th Cir. 1996). We also conclude that
respondent was not required to show improved country conditions because Mejia
Abarca did not establish past persecution. See Kratchmarov v. Heston, 172 F.3d 551,
553 (8th Cir. 1999).

      Accordingly, we deny the petition for review.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-